COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Anthony Johnson, Relator

Appellate case number:      01-19-00496-CV

Trial court case number:    2017-72144

Trial court:                270th District Court of Harris County

       On July 8, 2019, relator, Anthony Johnson, filed a petition for writ of mandamus
seeking to vacate the respondent trial judge’s April 4, 2019 “Order Granting Plaintiff’s
Motion to Compel the Oral Deposition of Defendant’s Retained Experts Julius Danziger,
M.D., William Lawson, D.C., and Sunil Thomas, M.D.” and the June 20, 2019 “Order
Denying Defendant’s Motion for Reconsideration.” Relator has filed the required Rule
52.3(j) certification and Rule 52.7(a)(2) statement with his sworn record. See TEX. R. APP.
P. 52.3(j), (k), 52.7(a)(1), (2).

        The Court requests a response to the petition for writ of mandamus by any real party
in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 20
days from the date of this order. See TEX. R. APP. P. 2, 52.4.

       It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes______
                  Acting individually  Acting for the Court
Date: ___July 23, 2019___